DETAILED ACTION
This action is in response to the claimed listing file on 08/01/2022.
Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claimed invention is directed to a method (Claims 1-9), a system (Claims 10-17), and non-transitory computer-executable storage devices (Claims 18-20), featured for managing discontinuing monitoring or removing a monitoring agent. The claimed invention recites, in part, to include at least features, 
“…detecting removal of a service on a virtual machine;”

and 
“… based on the service corresponding to the service monitoring rule, determining whether a
monitoring agent identified by the service monitoring rule to monitor the service in accordance
with the service monitoring rule on the at least one of the virtual machines on which the service
is installed is monitoring other services on the virtual machine; and based on determining whether the monitoring agent is monitoring other services on the VM, configuring the monitoring agent to discontinue monitoring the service or removing the monitoring agent from the virtual machine.”,

as in claim 1, and recited in the similar manner in independent claims 10 and 18. 

Claims recites the features identified above as in the allowable subject matter issued to the US Patent. Claims has been subjected to Double Patenting and  Applicant has filed the Terminal Disclaimer, approved by TC2100.
Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
August 12, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191